UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/14 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q form will be filed for these series as appropriate. Dreyfus Global Absolute ReturnFund Dreyfus Global Dynamic Bond Fund Dreyfus GlobalRealReturn Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund July 31, 2014 (Unaudited) Face Amount Covered by Options Purchased5.5% Contracts ($) Value ($) Call Options5.3% U.S. Treasury 10 Year Note Futures, August 2014 @ $115 23,000 Number of Contracts Value ($) Put Options.2% Swiss Market Index Futures, September 2014 @ CHF 8,591 10 2,758 Swiss Market Index Futures, September 2014 @ CHF 8,647 10 3,188 Total Options Purchased (cost $227,804) Principal Short-Term Investments77.3% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 9/11/14 520,000 a 519,992 0.01%, 10/16/14 418,000 417,988 0.02%, 11/20/14 2,290,000 2,289,787 Total Short-Term Investments (cost $3,227,826) Other Investment16.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $672,682) 672,682 b Total Investments (cost $4,128,312) % Cash and Receivables (Net) % Net Assets % CHF-Swiss Franc a Held by or on behalf of a counterparty for open financial futures contracts. b Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $1,739 of which $4,692 related to appreciated investment securities and $2,953 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 93.4 Options Purchased 5.5 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long Amsterdam Exchange Index 2 215,607 August 2014 (2,126 ) Australian 10 Year Bonds 1 112,395 September 2014 (872 ) DAX 5 1,575,253 September 2014 (79,617 ) Euro-Bond Options 12 80,602 August 2014 (33,677 ) Hang Seng 3 479,339 August 2014 10,879 Long Gilt 10 1,868,616 September 2014 13,513 Topix 7 879,807 September 2014 36,966 U.S. Treasury 10 Year Notes 7 872,265 September 2014 (1,021 ) Financial Futures Short ASX SPI 200 2 (258,920 ) September 2014 (1,907 ) CAC 40 10 Euro 2 (113,597 ) August 2014 3,260 Canadian 10 Year Bonds 4 (503,008 ) September 2014 (2,342 ) FTSE 100 9 (1,015,389 ) September 2014 7,709 FTSE/MIB Index 1 (137,708 ) September 2014 9,145 IBEX 35 3 (429,613 ) August 2014 (4,440 ) Japanese 10 Year Mini Bonds 25 (3,547,674 ) September 2014 (19,787 ) Standard & Poor's 500 E-mini 2 (192,480 ) September 2014 1,176 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN July 31, 2014 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, September 2014 @ CHF 8,647 10 (534 ) Swiss Market Index Futures, September 2014 @ CHF 8,591 10 (721 ) (premiums received $3,536) ) CHF-Swiss Franc STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 9/17/2014 a 17,760 16,564 16,447 (117 ) 9/17/2014 b 103,200 96,919 95,572 (1,347 ) 9/17/2014 c 414,340 388,505 383,715 (4,790 ) 9/17/2014 d 244,100 227,677 226,058 (1,619 ) 9/17/2014 e 67,140 62,650 62,177 (473 ) 9/17/2014 f 184,060 171,905 170,455 (1,450 ) 9/17/2014 g 125,400 117,164 116,131 (1,033 ) British Pound, Expiring: 9/17/2014 e 781,546 1,311,758 1,318,940 7,182 9/17/2014 g 626,646 1,049,444 1,057,530 8,086 Canadian Dollar, Expiring: 9/17/2014 a 97,660 91,079 89,464 (1,615 ) 9/17/2014 b 86,400 80,394 79,149 (1,245 ) 9/17/2014 c 420,745 387,041 385,434 (1,607 ) 9/17/2014 d 295,110 275,765 270,343 (5,422 ) 9/17/2014 e 576,904 528,681 528,487 (194 ) 9/17/2014 f 210,212 193,781 192,570 (1,211 ) 9/17/2014 g 937,229 861,414 858,572 (2,842 ) Euro, Expiring: 9/17/2014 a 22,400 30,538 29,999 (539 ) 9/17/2014 b 171,865 231,284 230,172 (1,112 ) 9/17/2014 c 200,417 270,942 268,410 (2,532 ) 9/17/2014 d 262,600 354,689 351,689 (3,000 ) 9/17/2014 e 137,600 186,478 184,282 (2,196 ) 9/17/2014 f 22,400 30,549 29,999 (550 ) 9/17/2014 g 267,918 361,346 358,811 (2,535 ) Japanese Yen, Expiring: 9/17/2014 a 2,536,380 25,029 24,665 (364 ) 9/17/2014 b 5,510,000 54,378 53,582 (796 ) 9/17/2014 c 20,854,700 205,225 202,801 (2,424 ) 9/17/2014 d 28,553,660 281,522 277,669 (3,853 ) 9/17/2014 e 6,427,300 63,248 62,502 (746 ) 9/17/2014 f 10,490,260 103,067 102,012 (1,055 ) 9/17/2014 g 62,789,700 619,454 610,597 (8,857 ) New Zealand Dollar, Expiring: 9/17/2014 a 12,960 11,152 10,956 (196 ) 9/17/2014 b 186,200 160,674 157,407 (3,267 ) 9/17/2014 c 71,040 61,082 60,055 (1,027 ) 9/17/2014 d 16,200 13,946 13,695 (251 ) 9/17/2014 e 19,440 16,727 16,434 (293 ) 9/17/2014 f 29,160 25,116 24,651 (465 ) 9/17/2014 g 171,000 147,306 144,557 (2,749 ) Norwegian Krone, Expiring: 9/17/2014 b 1,073,175 172,095 170,412 (1,683 ) 9/17/2014 c 2,009,200 329,594 319,046 (10,548 ) 9/17/2014 g 1,448,625 235,693 230,031 (5,662 ) Swedish Krona, Expiring: 9/17/2014 b 634,500 93,103 91,961 (1,142 ) 9/17/2014 e 1,722,143 256,756 249,598 (7,158 ) 9/17/2014 f 1,948,545 291,185 282,411 (8,774 ) 9/17/2014 g 1,314,205 195,262 190,474 (4,788 ) Swiss Franc, Expiring: 9/17/2014 e 1,028 1,138 1,132 (6 ) 9/17/2014 f 70,000 77,389 77,052 (337 ) 9/17/2014 g 69,000 76,465 75,952 (513 ) Sales: Australian Dollar, Expiring: Proceeds ($) 9/17/2014 a 38,200 35,703 35,377 326 9/17/2014 b 563,178 524,427 521,552 2,875 9/17/2014 c 1,096,672 1,020,641 1,015,613 5,028 9/17/2014 d 145,980 136,147 135,190 957 9/17/2014 e 73,500 68,622 68,067 555 9/17/2014 f 21,600 20,198 20,003 195 9/17/2014 g 463,680 433,551 429,408 4,143 British Pound, Expiring: 9/17/2014 b 38,400 65,815 64,804 1,011 9/17/2014 c 55,000 94,017 92,818 1,199 9/17/2014 d 39,000 66,144 65,817 327 9/17/2014 f 123,000 209,921 207,575 2,346 9/17/2014 g 65,600 111,798 110,707 1,091 Canadian Dollar, Expiring: 9/17/2014 a 36,780 33,836 33,693 143 9/17/2014 b 248,000 230,223 227,186 3,037 9/17/2014 c 221,800 203,825 203,185 640 9/17/2014 d 142,000 130,753 130,083 670 9/17/2014 e 133,920 123,189 122,681 508 9/17/2014 f 216,080 198,868 197,945 923 9/17/2014 g 291,420 269,134 266,962 2,172 Euro, Expiring: 9/17/2014 a 23,380 31,882 31,312 570 9/17/2014 c 612,365 832,451 820,115 12,336 9/17/2014 d 147,820 201,346 197,969 3,377 9/17/2014 e 999,599 1,353,437 1,338,721 14,716 9/17/2014 f 33,400 45,536 44,731 805 9/17/2014 g 51,100 69,874 68,436 1,438 Japanese Yen, Expiring: 9/17/2014 a 1,856,160 18,226 18,050 176 9/17/2014 b 53,673,580 526,897 521,947 4,950 9/17/2014 c 98,003,379 962,146 953,031 9,115 9/17/2014 d 35,193,757 343,310 342,241 1,069 9/17/2014 e 2,784,240 27,331 27,075 256 9/17/2014 f 4,176,360 41,013 40,613 400 9/17/2014 g 57,687,596 567,124 560,981 6,143 New Zealand Dollar, Expiring: 9/17/2014 a 13,600 11,762 11,497 265 9/17/2014 c 147,880 129,205 125,013 4,192 9/17/2014 d 307,689 259,972 260,110 (138 ) 9/17/2014 e 54,400 47,026 45,988 1,038 9/17/2014 f 13,600 11,765 11,497 268 9/17/2014 g 324,008 274,347 273,905 442 Norwegian Krone, Expiring: 9/17/2014 g 2,146,472 357,880 340,844 17,036 Swedish Krona, Expiring: 9/17/2014 c 1,473,600 219,457 213,575 5,882 9/17/2014 d 1,406,300 205,150 203,821 1,329 9/17/2014 g 1,005,400 149,350 145,717 3,633 Swiss Franc, Expiring: 9/17/2014 a 187,779 209,278 206,697 2,581 9/17/2014 b 1,107,784 1,232,332 1,219,390 12,942 9/17/2014 c 132,000 147,633 145,299 2,334 9/17/2014 d 87,400 98,140 96,205 1,935 9/17/2014 e 17,010 18,984 18,724 260 9/17/2014 f 38,000 42,637 41,828 809 9/17/2014 g 243,400 271,531 267,922 3,609 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of Montreal b BNP Paribas c Citigroup d Goldman Sachs International e Morgan Stanley Capital Services f Royal Bank of Canada g UBS The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 672,682 - - U.S. Treasury - 3,227,767 - Other Financial Instruments: Financial Futures+ 82,648 - - Forward Foreign Currency Exchange Contracts+ - 157,320 - Options Purchased 227,321 - - Liabilities ($) Other Financial Instruments: Financial Futures+ (145,789 ) - - ) Forward Foreign Currency Exchange Contracts+ - (104,521 ) - ) Options Written (1,255 ) - - ) + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Global Dynamic Bond Fund July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes91.2% Rate (%) Date Amount ($) a Value ($) Banks10.0% Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 135,310 Danske Bank, Sub. Notes GBP 5.38 9/29/21 60,000 b 108,263 Dexia Credit Local, Govt. Gtd. Notes GBP 1.88 7/17/17 100,000 168,900 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 58,355 ING Bank, Sub. Notes EUR 3.63 2/25/26 100,000 b 140,449 JPMorgan Chase & Co., Sub. Notes EUR 4.38 11/12/19 100,000 b 134,980 Lloyds Bank, Govt. Gtd. Notes GBP 1.50 5/2/17 100,000 168,630 Santander Issuances, Bank Gtd. Bonds, Ser. 24 GBP 7.30 7/27/19 50,000 b 85,365 Societe Generale, Jr. Sub. Notes 8.75 10/29/49 90,000 93,555 UBS AG London, Sr. Unscd. Notes GBP 6.63 4/11/18 50,000 97,122 Casinos1.0% Caesars Entertainment Resort Properties, Sr. Scd. Notes 8.00 10/1/20 56,000 57,680 Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 50,000 68,710 Consumer Discretionary5.6% Compass Group, Sr. Unscd. Bonds GBP 7.00 12/8/14 50,000 86,114 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 50,000 91,604 Motability Operations Group, Gtd. Notes GBP 5.25 9/28/16 55,000 99,961 Motability Operations Group, Gtd. Notes GBP 5.38 6/28/22 50,000 96,617 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 100,000 142,776 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 100,000 146,947 Consumer Staples.1% China Green Holdings, Sr. Scd. Bonds, Ser. A CNY 7.00 4/12/16 80,000 6,993 China Green Holdings, Sr. Scd. Bonds, Ser. B CNY 10.00 4/12/16 61,314 6,554 Diversified Financial Services9.5% Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 38,994 68,573 ASB Finance, Bank Gtd. Notes GBP 1.39 10/23/15 100,000 b 170,166 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 93,153 F&C Commercial Property Finance, Sr. Scd. Notes GBP 5.23 6/30/17 50,000 b 87,493 General Electric Capital, Sr. Unscd. Notes GBP 6.44 11/15/22 4,038 7,651 General Electric Capital, Sr. Unscd. Notes GBP 6.44 11/15/22 25,778 48,849 Hutchison Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 50,000 90,197 Permanent TSB, Govt. Gtd. Notes EUR 4.00 3/10/15 100,000 136,780 Prudential, Jr. Sub. Notes 11.75 12/29/49 85,000 b 88,209 SLM Student Loan Trust, Ser. 2003-10, Asset-Backed Notes GBP 5.15 12/15/39 100,000 164,314 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,399 91,734 Toys R Us Property Co. II, Sr. Scd. Notes 8.50 12/1/17 86,000 87,187 Energy3.8% Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 58,000 58,870 EXCO Resources, Gtd. Notes 7.50 9/15/18 50,000 49,125 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 90,000 104,478 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 50,000 b 76,158 Shell International Finance, Gtd. Notes 1.13 8/21/17 125,000 124,538 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,729 Foreign/Governmental40.2% Asian Development Bank, Sr. Unscd. Notes 0.16 5/29/15 240,000 b 239,971 Barbadian Government, Unscd. Bonds GBP 13.50 7/1/15 39,000 69,538 Canada Housing Trust No. 1, Govt. Gtd. Bonds CAD 2.35 12/15/18 260,000 c 244,395 Canadian Government, Bonds CAD 1.00 11/1/15 255,000 233,748 Dutch Government, Bonds 1.00 2/24/17 150,000 150,216 EUROFIMA, Sr. Unscd. Bonds 0.53 3/27/15 200,000 b 200,391 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 230,000 38,835 European Investment Bank, Sr. Unscd. Bonds GBP 0.63 1/5/16 120,000 b 202,824 European Investment Bank, Sr. Unscd. Bonds CAD 2.13 2/4/19 130,000 120,714 European Investment Bank, Sr. Unscd. Notes NZD 6.50 9/10/14 125,000 106,446 Finnish Government, Sr. Unscd. Notes GBP 0.58 2/25/16 100,000 b 169,001 French Development Agency, Unscd. Bonds 1.13 10/3/16 120,000 120,761 German Government, Bonds EUR 2.50 7/4/44 85,000 124,787 International Bank for Reconstruction & Development, Sr. Unscd. Notes 0.15 1/14/15 140,000 b 140,055 KFW, Govt. Gtd. Notes NOK 3.38 8/18/17 300,000 50,234 Macedonian Government, Bonds EUR 3.98 7/24/21 100,000 133,931 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 1,140,000 91,144 Nordic Investment Bank, Sr. Unscd. Notes NZD 4.13 3/16/17 150,000 126,898 Polish Government, Bonds, Ser. 1021 PLN 5.75 10/25/21 480,000 178,374 Romanian Government, Sr. Unscd. Notes EUR 4.63 9/18/20 90,000 136,458 Singapore Government, Sr. Unscd. Bonds SGD 2.50 6/1/19 210,000 178,346 Slovenian Government, Unscd. Bonds, Ser. RS71 EUR 3.00 4/8/21 30,000 41,534 Slovenian Government, Sr. Unscd. Notes, Ser. RS63 EUR 4.38 2/6/19 50,000 74,274 Swedish Export Credit, Sub. Notes 2.88 11/14/23 200,000 b,c 197,597 Swedish Government, Bonds, Ser. 1057 SEK 1.50 11/13/23 500,000 72,086 Treasury Corp. of Victoria, Govt. Gtd. Bonds, Ser. 1224 AUD 5.50 12/17/24 170,000 179,298 United Kingdom Gilt, Bonds GBP 1.00 9/7/17 315,000 524,263 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 210,000 d 508,880 Venezuelan Government, Sr. Unscd. Bonds 5.75 2/26/16 130,000 123,370 Health Care1.8% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 50,000 68,278 Convatec Healthcare, Sr. Scd. Notes EUR 7.38 12/15/17 100,000 141,778 Industrial2.3% Firstgroup, Gtd. Bonds GBP 8.13 9/19/18 50,000 99,625 Heathrow Funding, Sr. Scd. Bonds GBP 3.00 6/8/17 100,000 171,352 Information Technology.5% First Data, Sr. Scd. Notes 7.38 6/15/19 60,000 Materials1.0% First Quantum Minerals, Gtd. Notes 6.75 2/15/20 23,000 c 23,575 First Quantum Minerals, Gtd. Notes 7.00 2/15/21 23,000 c 23,805 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 50,000 70,802 Telecommunication Services7.6% Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 40,000 78,510 Numericable Group, Sr. Scd. Bonds EUR 5.63 5/15/24 100,000 140,289 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 80,000 96,000 Telemovil Finance, Gtd. Notes 8.00 10/1/17 100,000 104,500 UPC Holding, Scd. Notes EUR 6.38 9/15/22 100,000 145,287 Virgin Media Finance, Gtd. Bonds GBP 8.88 10/15/19 50,000 89,176 Vodafone Group, Sr. Unscd. Notes GBP 4.63 9/8/14 60,000 101,650 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 100,000 144,282 U.S. Government Securities4.2% U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/18 174,937 e 179,262 U.S. Treasury Inflation Protected Securities, Notes, 3.38%, 4/15/32 225,142 e 326,069 Utilities3.6% Anglian Water Services Financing, Sr. Scd. Bonds, Ser. A1 GBP 5.84 7/30/22 50,000 98,573 E.ON International Finance, Gtd. Notes GBP 6.00 10/30/19 50,000 97,267 ENW Capital Finance, Sr. Scd. Notes GBP 6.75 6/20/15 45,000 79,424 RWE, Jr. Sub. Notes EUR 4.63 9/29/49 45,000 b 61,910 SSE, Sub. Notes GBP 5.45 9/29/49 50,000 b 86,973 Total Bonds and Notes (cost $10,641,025) Common Stocks1.2% Shares Value ($) Exchange-Traded Funds SPDR Barclays Emerging Markets Local Bond ETF (cost $139,123) 4,622 Principal Short-Term Investments3.0% Amount ($) Value ($) U.S. Treasury Bills 0.01%, 10/2/14 (cost $359,996) 360,000 Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $287,694) 287,694 f Total Investments (cost $11,427,838) % Cash and Receivables (Net) % Net Assets % ETF Exchange-Traded Funds a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound MXNMexican Peso NOKNorwegian Krone NZDNew Zealand Dollar PLNPolish Zloty SEKSwedish Krona SGDSingapore Dollar b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $489,372 or 4.1% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $211,452 of which $285,785 related to appreciated investment securities and $74,333 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 46.8 Foreign/Governmental 40.2 Short-Term/Money Market Investments 5.4 U.S. Government & Agencies 4.2 Common Stocks 1.2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Short Long Gilt 3 (560,585 ) September 2014 (2,606 ) U.S. Treasury 5 Year Notes 15 (1,782,516 ) September 2014 6,814 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 8/1/2014 a 195,057 181,784 181,267 (517 ) Mexican New Peso, Expiring 8/13/2014 b 323,839 24,831 24,471 (360 ) Norwegian Krone, Expiring 8/13/2014 a 1,090,699 182,834 173,424 (9,410 ) Sales: Proceeds ($) Australian Dollar, Expiring 8/13/2014 a 195,057 181,633 181,102 531 British Pound, Expiring: 8/1/2014 b 2,919 4,934 4,927 7 8/13/2014 a 78,528 134,307 132,565 1,742 8/13/2014 b 119,000 201,698 200,888 810 8/13/2014 c 2,402,221 4,075,122 4,055,263 19,859 8/13/2014 d 33,583 56,140 56,693 (553 ) Canadian Dollar, Expiring 8/13/2014 b 651,431 597,111 597,261 (150 ) Euro, Expiring: 8/13/2014 a 1,447,150 2,014,049 1,937,906 76,143 8/13/2014 b 369,904 504,085 495,346 8,739 8/13/2014 c 249,000 337,891 333,441 4,450 8/13/2014 d 109,442 149,170 146,556 2,614 New Zealand Dollar, Expiring 8/13/2014 b 280,515 241,090 237,990 3,100 Norwegian Krone, Expiring 8/13/2014 b 590,473 99,453 93,887 5,566 Singapore Dollar, Expiring 8/13/2014 a 223,000 178,267 178,756 (489 ) Swedish Krona, Expiring 8/13/2014 b 501,643 74,082 72,717 1,365 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Royal Bank of Scotland c JP Morgan Chase Bank d UBS The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 5,564,295 - Exchange-Traded Funds 143,606 - - Foreign Government - 4,778,369 - Mutual Funds 287,694 - - U.S. Treasury - 865,326 - Other Financial Instruments: Financial Futures++ 6,814 - - Forward Foreign Currency Exchange Contracts++ - 124,926 - Liabilities ($) Other Financial Instruments: Financial Futures++ (2,606 ) - - ) Forward Foreign Currency Exchange Contracts++ - (11,479 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds And Notes13.7% Rate (%) Date Amount ($) a Value ($) Australia3.8% Australian Goverment, Sr. Unscd. Bonds, Ser. 140 AUD 4.50 4/21/33 1,495,000 1,477,994 Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 5,535,000 5,678,910 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 1,867,800 b 2,368,658 Queensland Treasury, Govt. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 1,242,000 1,317,920 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 1,290,000 1,364,637 New Zealand1.0% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 1,248,000 c 1,044,597 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 2,520,000 2,371,526 Norway2.8% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 24,045,000 4,259,538 Norwegian Government, Bonds, Ser. 473 NOK 4.50 5/22/19 26,638,000 4,789,412 Sweden.1% Norcell Sweden Holding 3, Sr. Scd. Notes SEK 9.25 9/29/18 2,000,000 United Kingdom1.3% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 95,000 d 287,790 British Telecommunications, Sr. Unscd. Notes GBP 3.50 4/25/25 36,000 d 114,529 Dwr Cymru Financing, Asset Backed Bonds GBP 1.86 3/31/48 150,000 d 351,225 National Grid Electricity Transmission, Sr. Unscd. Bonds GBP 2.98 7/8/18 122,000 d 338,238 National Grid Gas, Sr. Unscd. Bonds GBP 4.19 12/14/22 19,000 d 63,336 Network Rail Infrastructure Finance, Govt. Gtd. Notes, Ser. RPI GBP 1.75 11/22/27 230,000 d 596,389 Prudential, Jr. Sub. Notes 11.75 12/29/49 181,000 e 187,833 Scotland Gas Networks, Sr. Unscd. Notes, Ser. A2S GBP 2.13 10/21/22 300,000 d 743,403 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 578,000 d 1,608,487 United States4.7% Sprint, Gtd. Notes 7.13 6/15/24 744,000 f 761,670 Sprint, Gtd. Notes 7.88 9/15/23 920,000 f 986,700 Sprint Capital, Gtd. Notes 8.75 3/15/32 1,236,000 1,378,140 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 404,000 484,800 U.S. Treasury Notes 1.50 8/31/18 11,513,300 11,502,501 Total Bonds And Notes (cost $43,717,939) Common Stocks62.3% Shares Value ($) Australia2.3% Dexus Property Group 3,680,836 4,040,157 Newcrest Mining 327,626 g 3,299,221 Canada3.2% Barrick Gold 232,327 4,200,472 Eldorado Gold 213,057 1,580,805 Silver Wheaton 24,958 651,904 Yamana Gold 463,328 3,951,897 Denmark1.2% TDC 374,932 Finland.5% Nokia 228,869 France4.8% Sanofi 66,694 6,997,493 Total 105,098 6,779,441 Vivendi 73,623 g 1,847,062 Germany3.6% Bayer 49,635 6,573,427 Brenntag 12,714 2,041,292 Deutsche Telekom 85,972 1,392,515 SAP 19,734 1,556,362 Israel.3% Bank Hapoalim 166,935 Japan3.2% Japan Tobacco 198,300 6,918,953 SoftBank 48,000 3,403,109 Netherlands2.8% Reed Elsevier 199,620 4,484,824 Wolters Kluwer 161,242 4,452,648 New Zealand1.0% Telecom Corporation of New Zealand 1,317,813 Norway.2% Orkla 63,432 South Africa.7% Naspers, Cl. N 19,113 Sweden3.0% Millicom International Cellular, SDR 50,020 4,261,601 TeliaSonera 739,641 5,541,442 Switzerland4.8% Novartis 95,720 8,355,341 Roche Holding 24,261 7,048,387 United Kingdom14.8% BAE Systems 441,938 3,189,547 Balfour Beatty 343,297 1,375,607 British American Tobacco 58,061 3,397,996 Centrica 1,388,612 7,238,613 GlaxoSmithKline 398,610 9,621,322 Royal Dutch Shell, Cl. B 155,716 6,708,797 Severn Trent 70,523 2,296,232 United Utilities Group 242,219 3,627,606 Vodafone Group 2,121,429 7,063,693 Willis Group Holdings 79,391 3,235,183 United States15.9% Abbott Laboratories 96,862 4,079,827 Accenture, Cl. A 91,373 7,244,051 Citigroup 90,947 4,448,218 Dun & Bradstreet 8,654 952,200 Merck & Co. 95,245 5,404,201 Microsoft 166,507 7,186,442 Paychex 59,837 2,453,915 PDL BioPharma 42,933 402,712 PowerShares DB Gold Fund 182,633 g 7,822,171 Reynolds American 67,214 3,753,902 Sprint 396,037 g 2,910,872 Sysco 131,425 4,690,558 Total Common Stocks (cost $193,380,494) Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options.0% U.S. Treasury Long Bonds, September 2014 @ $138 77,000 54,141 U.S. Treasury 10 Year Notes, September 2014 @ $126 85,000 7,969 Number of Contracts Value ($) Put Options.2% CBOE S&P 500 Open/Euro Index, August 2014 @ 1,890 485 Total Options Purchased (cost $631,014) Principal Short-Term Investments15.7% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 10/2/14 19,159,400 19,159,151 0.02%, 11/6/14 21,896,000 21,894,533 0.00%, 11/28/14 9,795,000 9,793,446 Total Short-Term Investments (cost $50,845,481) Other Investment8.6% Shares Value ($) Registered Investment Companies: Dreyfus Institutional Preferred Plus Money Market Fund 22,924,000 h 22,924,000 Franklin Convertible Securities Fund 246,601 4,697,751 Total Other Investment (cost $27,564,447) Total Investments (cost $316,139,375) % Liabilities, Less Cash and Receivables %) ) Net Assets % SDR—Swedish Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD Australian Dollar GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. d Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. e Variable rate securityinterest rate subject to periodic change. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $1,748,370 or .5% of net assets. g Non-income producing security. h Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $8,556,535 of which $16,400,570 related to appreciated investment securities and $7,844,035 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 22.8 Health Care 13.0 Telecommunications 10.3 Foreign/Governmental 7.6 Basic Materials 6.9 Consumer Services 5.3 Consumer Goods 4.5 Industrial 4.4 Oil & Gas 4.2 Utilities 4.1 Financial 3.9 U.S. Government Securities 3.6 Technology 3.3 Corporate Bonds 2.5 Exchange-Traded Funds 2.4 Mutual Funds: Domestic 1.5 Options Purchased .2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 8/1/2014 a 302,549 282,590 281,159 (1,431 ) British Pound, Expiring: 8/1/2014 b 749,795 1,267,326 1,265,883 (1,443 ) 10/15/2014 b 309,787 529,922 522,667 (7,255 ) Canadian Dollar, Expiring 8/1/2014 b 65,665 60,277 60,224 (53 ) Danish Krone, Expiring 8/1/2014 c 367,105 65,846 65,929 83 Euro, Expiring 8/1/2014 b 310,012 414,663 415,121 458 Japanese Yen, Expiring 8/4/2014 b 19,154,730 186,153 186,212 59 New Zealand Dollar, Expiring: 8/1/2014 b 78,631 66,729 66,797 68 8/4/2014 a 63,996 54,311 54,364 53 Norwegian Krone, Expiring: 8/1/2014 a 1,615,540 257,918 256,992 (926 ) 9/12/2014 a 4,765,698 765,948 756,902 (9,046 ) South African Rand, Expiring 9/12/2014 a 1,851,022 174,435 171,352 (3,083 ) Swedish Krona, Expiring 8/1/2014 a 1,195,069 173,318 173,244 (74 ) Swiss Franc, Expiring 8/4/2014 b 243,752 267,978 268,227 249 Sales: Proceeds ($) Australian Dollar, Expiring: 8/14/2014 a 4,718,248 4,395,084 4,380,372 14,712 8/14/2014 c 579,540 535,286 538,039 (2,753 ) 8/14/2014 d 16,008,689 14,919,783 14,862,298 57,485 British Pound, Expiring: 10/15/2014 a 3,194,771 5,394,491 5,390,151 4,340 10/15/2014 b 749,795 1,266,517 1,265,038 1,479 10/15/2014 d 33,025,800 56,647,026 55,720,437 926,589 Canadian Dollar, Expiring: 8/14/2014 a 1,940,000 1,785,591 1,778,634 6,957 8/14/2014 c 454,185 414,139 416,406 (2,267 ) 8/14/2014 d 4,128,149 3,783,722 3,784,776 (1,054 ) Danish Krone, Expiring: 10/15/2014 a 16,082,104 2,949,077 2,889,634 59,443 10/15/2014 d 5,388,000 966,862 968,116 (1,254 ) Euro, Expiring: 10/15/2014 a 34,477,208 47,009,871 46,178,831 831,040 10/15/2014 b 699,747 945,327 937,242 8,085 10/15/2014 c 836,552 1,127,377 1,120,479 6,898 10/15/2014 d 190,521 257,676 255,184 2,492 Israeli Shekel, Expiring: 8/14/2014 a 2,169,679 630,644 633,333 (2,689 ) 8/14/2014 b 225,446 65,704 65,808 (104 ) 8/14/2014 c 307,127 89,655 89,651 4 8/14/2014 d 335,132 96,689 97,826 (1,137 ) Japanese Yen, Expiring: 8/14/2014 a 61,934,115 608,436 602,137 6,299 8/14/2014 b 604,579,151 5,941,621 5,877,848 63,773 8/14/2014 c 64,803,516 634,452 630,034 4,418 New Zealand Dollar, Expiring: 8/14/2014 a 1,140,000 965,712 967,081 (1,369 ) 8/14/2014 b 6,032,491 5,194,850 5,117,460 77,390 8/14/2014 d 217,603 183,316 184,596 (1,280 ) Norwegian Krone, Expiring: 9/12/2014 a 3,781,908 611,178 600,654 10,524 9/12/2014 b 2,652,892 434,231 421,340 12,891 9/12/2014 c 2,057,774 343,720 326,822 16,898 9/12/2014 d 55,750,410 9,266,684 8,854,445 412,239 South African Rand, Expiring 9/12/2014 a 17,975,294 1,652,618 1,664,000 (11,382 ) Swedish Krona, Expiring: 8/14/2014 a 8,072,814 1,208,780 1,170,206 38,574 8/14/2014 b 53,880,756 8,272,493 7,810,357 462,136 8/14/2014 c 5,062,329 761,188 733,817 27,371 8/14/2014 d 2,682,671 409,124 388,870 20,254 Swiss Franc, Expiring: 9/12/2014 a 1,086,521 1,198,645 1,195,939 2,706 9/12/2014 b 13,345,268 14,906,861 14,689,197 217,664 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Royal Bank of Scotland c Barclays Bank d UBS The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - - Equity Securities - Domestic Common Stocks+ - - Equity Securities - Foreign Common Stocks+ ++ - Exchange-Traded Funds - - Foreign Government - - Mutual Funds - - U.S. Treasury - - Other Financial Instruments: Financial Futures+++ - Forward Foreign Currency Exchange Contracts+++ - - Options Purchased - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Total Emerging Markets Fund July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes23.2% Rate (%) Date Amount ($) a Value ($) Argentina.1% Provincia de Buenos Aires, Sr. Unscd. Notes 11.75 10/5/15 100,000 Brazil3.3% Andrade Gutierrez International, Gtd. Notes 4.00 4/30/18 250,000 b 247,500 Braskem Finance, Gtd. Bonds 6.45 2/3/24 200,000 210,440 Brazilian Government, Bills BRL 0.00 4/1/15 150,000 c 61,664 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 1,340,000 578,309 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 2,300,000 929,198 BRF, Sr. Unscd. Notes 4.75 5/22/24 220,000 b 216,084 Caixa Economica Federal, Sr. Unscd. Notes 4.25 5/13/19 210,000 b 210,525 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 200,000 206,260 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 b 205,500 Chile.2% Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 135,000 China1.0% China Cinda Finance, Gtd. Notes 5.63 5/14/24 235,000 b 246,578 Country Garden Holding, Gtd. Bonds 7.25 4/4/21 200,000 b 199,750 Kaisa Group Holdings, Gtd. Notes 8.88 3/19/18 200,000 210,250 Shimao Property Holdings, Gtd. Notes 6.63 1/14/20 200,000 200,500 Colombia2.0% Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 1,005,000,000 662,935 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 237,000,000 137,827 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,314,000,000 743,838 Pacific Rubiales Energy, Gtd. Notes 5.38 1/26/19 200,000 b 204,500 Curacao.2% SUAM Finance, Gtd. Bonds 4.88 4/17/24 190,000 b Hungary.4% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 280,000 b 312,900 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 4,200,000 19,838 India.4% Rolta Americas, Gtd. Bonds 8.88 7/24/19 305,000 b Indonesia1.7% Indo Energy Finance, Sr. Scd. Notes 7.00 5/7/18 220,000 222,200 Indonesian Government, Sr. Unscd. Bonds, Ser. FR64 IDR 6.13 5/15/28 4,020,000,000 283,670 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 2,930,000,000 247,535 Indonesian Government, Sr. Unscd. Bonds, Ser. FR27 IDR 9.50 6/15/15 2,455,000,000 217,008 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 200,000 b 193,000 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 320,000 308,800 Kazakhstan.3% Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 b Malaysia.3% Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 760,000 Mexico2.7% American Movil, Gtd. Notes MXN 8.46 12/18/36 1,900,000 141,994 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 400,000 420,000 Metalsa, Gtd. Notes 4.90 4/24/23 150,000 b 147,375 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 2,364,000 246,320 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 2,075,000 160,838 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 6,410,000 b 496,855 Red Carreteras de Occidente, Sr. Scd. Notes MXN 9.00 6/10/28 3,140,000 b 225,776 Southern Copper, Sr. Unscd. Notes 7.50 7/27/35 165,000 195,368 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 207,500 Nigeria1.2% Afren, Sr. Scd. Notes 6.63 12/9/20 250,000 b 261,875 Nigerian Government, Treasury Bills NGN 0.00 8/7/14 70,310,000 c 433,923 Nigerian Government, Treasury Bills NGN 0.00 9/4/14 8,300,000 c 50,806 Nigerian Government, Treasury Bills NGN 0.00 10/9/14 3,800,000 c 23,025 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 5,740,000 c 34,534 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/4/14 10,910,000 c 64,878 Nigerian Government, Bonds, Ser. 5YR NGN 15.10 4/27/17 5,285,000 35,843 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 12,765,000 93,434 Panama.5% Panamanian Government, Sr. Unscd. Bonds 5.63 7/25/22 136,000 149,932 Panamanian Government, Sr. Unscd. Bonds 8.88 9/30/27 210,000 302,400 Peru.4% Gas Natural de Lima y Callao, Sr. Unscd. Notes 4.38 4/1/23 50,000 b 49,063 Minsur, Sr. Unscd. Notes 6.25 2/7/24 150,000 b 163,125 Peruvian Government, Bonds PEN 6.85 2/12/42 220,000 81,360 Peruvian Government, Unscd. Bonds PEN 6.90 8/12/37 65,000 24,464 Philippines.6% Petron, Sub. Bonds 7.50 2/6/49 200,000 d 212,000 Philippines Government, Sr. Unscd. Bonds PHP 3.90 11/26/22 15,000,000 348,609 Poland1.2% Polish Government, Bonds, Ser. 0417 PLN 4.75 4/25/17 1,250,000 423,571 Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 635,000 212,862 Polish Government, Bonds, Ser. 1019 PLN 5.50 10/25/19 500,000 179,850 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 665,000 249,151 Russia1.7% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 127,139 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,400,000 392,966 Russian Agricultural Bank, Sr. Unscd. Notes 5.10 7/25/18 290,000 b 275,500 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 335,000 346,289 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 6,900,000 168,499 Vnesheconombank Via VEB Finance, Sr. Unscd. Notes 6.03 7/5/22 200,000 187,740 Singapore.2% TBG Global, Gtd. Notes 4.63 4/3/18 200,000 b South Africa1.6% South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 4,788,000 379,012 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 695,000 63,559 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 4,790,000 521,893 Transnet, Sr. Unscd. Notes 4.00 7/26/22 225,000 215,325 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 2,200,000 b 205,294 Sri Lanka.2% Sri Lankan Government, Sr. Unscd. Bonds 5.13 4/11/19 200,000 b Thailand.5% Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 10,300,000 e 337,459 Thai Government, Unscd. Bonds, Ser. ILB THB 1.25 3/12/28 2,400,000 e 68,974 Turkey1.1% Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 270,000 290,912 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 920,000 403,906 Turkish Government, Bonds TRY 8.80 9/27/23 45,000 21,032 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.00 10/31/18 270,000 b 277,803 Uruguay.4% Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 4,124,000 Venezuela1.0% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 820,000 765,675 Venezuelan Government, Sr. Unscd. Bonds 11.75 10/21/26 110,000 104,940 Total Bonds and Notes (cost $20,195,944) Principal Common Stocks74.6% Shares Value ($) Brazil6.1% Ambev, ADR 133,000 916,370 Arteris 88,800 683,002 Brasil Insurance Participacoes e Administracao 53,200 219,483 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR 26,410 1,273,490 Grupo BTG Pactual 42,500 662,391 Multiplus 42,800 624,998 Petroleo Brasileiro 101,500 804,842 Rossi Residencial 132,931 f 83,201 Chile1.3% Banco Santander Chile, ADR 45,590 China11.3% China Cinda Asset Management, Cl. H 813,000 465,783 China Construction Bank, Cl. H 1,583,000 1,217,606 China ZhengTong Auto Services Holdings 865,000 480,419 CNOOC 827,000 1,467,377 CSR, Cl. H 725,000 652,486 New China Life Insurance, Cl. H 105,900 383,904 PICC Property & Casualty, Cl. H 382,000 619,546 Shanghai Pharmaceuticals Holding, Cl. H 350,100 650,637 Shenzen Expressway, Cl. H 1,320,000 797,356 Sihuan Pharmaceutical Holdings Group 1,124,000 691,770 Tencent Holdings 116,500 1,883,588 Weichai Power, Cl. H 115,000 501,200 Colombia1.2% Bancolombia, ADR 16,820 Greece.8% OPAP 41,310 Hong Kong3.6% Haier Electronics Group 419,000 1,199,831 Sino Biopharmaceutical 776,000 665,690 SJM Holdings 457,000 1,224,731 India6.5% ICICI Bank, ADR 25,210 1,261,004 Reliance Industries, GDR 57,130 b 1,891,305 Sesa Sterlite, ADR 58,294 1,097,093 Tata Motors, ADR 33,780 1,328,230 Indonesia2.9% ACE Hardware Indonesia 8,642,000 690,098 Bank Negara Indonesia Persero 2,344,500 1,031,449 Indocement Tunggal Prakarsa 169,900 365,768 United Tractors 192,500 380,588 Malaysia1.7% CIMB Group Holdings 246,400 538,098 Malaysia Airports Holdings 386,400 901,995 Mexico2.6% Arca Continental 95,200 673,025 Controladora Vuela Compania de Aviacion, ADR 76,190 655,996 Grupo Financiero Banorte, Ser. O 132,900 884,157 Peru1.5% Credicorp 9,040 Philippines4.0% Metropolitan Bank & Trust 1,055,937 2,083,702 Philippine Long Distance Telephone 9,990 701,890 Universal Robina 177,090 660,892 Russia1.2% Mobile Telesystems 43,680 337,702 Sberbank of Russia, ADR 79,922 661,754 South Africa1.7% MTN Group 71,130 South Korea11.6% DGB Financial Group 42,470 689,095 E-Mart 2,599 586,215 Hana Financial Group 30,660 1,234,751 LG Electronics 14,149 1,054,075 NAVER 1,973 1,396,242 Samsung Fire & Marine Insurance 4,103 1,125,856 Shinhan Financial Group 14,300 709,824 SK Hynix 38,300 f 1,663,901 SK Telecom 6,433 1,647,066 Taiwan9.4% Advanced Semiconductor Engineering 353,158 420,485 Catcher Technology 119,000 973,444 Delta Electronics 178,000 1,217,477 E.Sun Financial Holding 2,239,467 1,495,284 Epistar 129,000 280,484 Fubon Financial Holding 1,018,200 1,597,674 Inventec 745,000 660,185 Taiwan Semiconductor Manufacturing, ADR 57,740 1,154,800 United Microelectronics 783,000 362,740 Thailand3.2% Jasmine International 4,923,100 1,149,466 Kasikornbank 87,400 574,903 PTT Global Chemical 370,546 760,095 Thai Beverage 659,000 325,009 Turkey4.0% Emlak Konut Gayrimenkul Yatirim Ortakligi 802,140 1,031,311 Ford Otomotiv Sanayi 57,970 f 791,656 Turkiye Halk Bankasi 214,950 1,610,365 Total Common Stocks (cost $58,760,551) Preferred Stocks1.6% Brazil Banco do Estado do Rio Grande do Sul, Cl. B 79,500 404,377 Itau Unibanco Holding 61,600 953,018 Total Preferred Stocks (cost $1,313,310) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $39,995) 40,000 g Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,188,627) 1,188,627 h Total Investments (cost $81,498,427) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint IDRlndonesian Rupiah MXNMexican New Peso MYRMalaysian Ringgit NGNNigerian Naira PENPeruvian New Sol PHPPhilippines Peso PLN Polish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan Peso ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $7,169,748 or 8.3% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $5,635,610 of which $7,996,906 related to appreciated investment securities and $2,361,296 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 29.0 Foreign/Governmental 14.8 Consumer Discretionary 10.7 Information Technology 10.2 Corporate Bonds 8.4 Industrial 7.7 Telecommunication Services 6.1 Energy 4.8 Consumer Staples 3.3 Health Care 2.3 Materials 2.1 Short-Term/Money Market Investment 1.4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Short U.S. Treasury 10 Year Notes 6 (747,656 ) September 2014 2,709 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 8/4/2014a 660,000 295,218 290,583 (4,635 ) 8/4/2014 b 45,000 19,947 19,813 (134 ) 8/4/2014 c 325,000 146,166 143,090 (3,076 ) Chinese Yuan Renminbi, Expiring 10/15/2014 d 1,970,000 318,152 316,946 (1,206 ) Euro, Expiring 8/28/2014 a 185,000 248,662 247,745 (917 ) Hungarian Forint, Expiring 8/28/2014 c 55,120,000 239,637 234,875 (4,762 ) Indian Rupee, Expiring 8/28/2014 d 28,810,000 478,690 472,834 (5,856 ) Indonesian Rupiah, Expiring 8/28/2014 e 866,970,000 73,910 74,500 590 Malaysian Ringgit, Expiring 8/28/2014 d 3,960,000 1,246,008 1,236,179 (9,829 ) Mexican New Peso, Expiring 8/28/2014 e 4,480,000 344,801 338,152 (6,649 ) Peruvian New Sol, Expiring 8/28/2014 d 225,000 80,480 80,035 (445 ) Polish Zloty, Expiring 8/28/2014 e 840,000 271,935 268,712 (3,223 ) Taiwan New Dollar, Expiring 8/28/2014 b 4,850,000 162,045 161,751 (294 ) Sales: Proceeds ($) Brazilian Real, Expiring: 8/4/2014 d 1,030,000 458,940 453,486 5,454 9/3/2014 c 685,000 305,470 298,850 6,620 Colombian Peso, Expiring: 8/28/2014 b 677,390,000 366,057 359,779 6,278 8/28/2014 d 1,255,960,000 678,842 667,073 11,769 Philippine Peso, Expiring 8/28/2014 f 12,610,000 289,452 289,846 (394 ) Russian Ruble, Expiring 8/28/2014 a 885,000 25,206 24,588 618 South African Rand, Expiring 8/28/2014 d 8,050,000 758,547 747,182 11,365 South Korean Won, Expiring 8/28/2014 d 332,580,000 322,330 323,056 (726 ) Turkish Lira, Expiring 8/28/2014 f 20,000 9,469 9,273 196 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Deutsche Bank c Morgan Stanley Capital Services d Citigroup e JP Morgan Chase Bank f Credit Suisse International The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 7,226,543 - Equity Securities - Foreign Common Stocks+ 12,232,727 52,281,538 ++ - Equity Securities - Foreign Preferred Stocks+ - 1,357,395 - Foreign Government - 12,807,211 - Mutual Funds 1,188,627 - - U.S. Treasury - 39,996 - Other Financial Instruments: Financial Futures+++ 2,709 - - Forward Foreign Currency Exchange Contracts+++ - 42,693 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (41,420 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dynamic Total Return Fund July 31, 2014 (Unaudited) Common Stocks10.9% Shares Value ($) Belgium.0% Groupe Bruxelles Lambert (STRIP) 31 a,b 0 Ireland.0% Irish Bank Resolution 3,069 a,b 0 United States10.9% PowerShares DB Commodity Index Tracking Fund 1,718,049 a 43,501,001 SPDR Barclays High Yield Bond ETF 173,810 7,047,995 Total Common Stocks (cost $51,856,088) Face Amount Covered by Options Purchased4.1% Contracts ($) Value ($) Call Options3.8% U.S. Treasury 10 Year Note Futures, August 2014 @ $115 1,833,000 Number of Contracts Value ($) Call Options.0% Swiss Market Index Futures, September 2014 @ CHF 8,604 140 9,038 Swiss Market Index Futures, September 2014 @ CHF 8,652 1,160 57,516 Put Options.3% S & P 500 Index Futures, August 2014 @ 1,650 22,500 24,750 S & P 500 Index Futures, September 2014 @ 1,775 22,250 222,500 S & P 500 Index Futures, October 2014 @ 1,750 22,750 325,325 S & P 500 Index Futures, September 2014 @ 1,860 23,750 517,750 Swiss Market Index Futures, September 2014 @ CHF 8,647 650 207,205 Total Options (cost $19,433,197) Principal Short-Term Investments67.9% Amount ($) Value ($) U.S. Treasury Bills 0.01%, 9/11/14 13,630,000 c 13,629,886 0.02%, 8/7/14 20,000,000 19,999,925 0.02%, 10/16/14 124,680,000 124,676,384 0.02%, 11/6/14 158,000,000 157,989,414 Total Short-Term Investments (cost $316,295,281) Other Investment18.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $83,951,819) 83,951,819 d Total Investments (cost $471,536,385) % Liabilities, Less Cash and Receivables %) ) Net Assets % CHF Swiss Franc ETF Exchange-Traded Funds STRIP Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2014, the value of this security amounted to $0.04 or less than .01% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized depreciation on investments was $1,797,811 of which $408,644 related to appreciated investment securities and $2,206,455 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 85.9 Exchange-Traded Fund 10.9 Options Purchased 4.1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long Amsterdam Exchange Index 89 9,601,942 August 2014 (74,010 ) ASX SPI 200 73 9,446,556 September 2014 344,230 Australian 10 Year Bond 75 8,426,008 September 2014 143,513 CAC 40 10 EURO 231 13,130,624 August 2014 (379,504 ) Canadian 10 Year Bond 88 11,048,929 September 2014 166,803 DAX 196 61,797,870 September 2014 (3,138,272 ) Euro-Bond 184 36,462,453 September 2014 630,302 FTSE 100 262 29,559,099 September 2014 (115,131 ) FTSE/MIB Index 21 2,894,108 September 2014 (181,699 ) Hang Seng 100 15,977,961 August 2014 370,267 IBEX 35 Index 31 4,442,780 August 2014 29,867 Long Gilt 514 96,046,867 September 2014 783,658 Mini MSCI Emerging Markets Index 437 23,043,010 September 2014 238,607 S&P/ Toronto Stock Exchange 60 Index 90 14,576,971 September 2014 415,032 Standard & Poor's 500 29 13,954,800 September 2014 (228,052 ) Standard & Poor's 500 E-mini 1,967 189,304,080 September 2014 (1,642,691 ) Topix 452 56,793,856 September 2014 2,389,539 U.S. Treasury 10 Year Notes 884 110,154,687 September 2014 (401,775 ) Financial Futures Short ASX SPI 200 74 (9,575,961 ) September 2014 (111,744 ) CAC 40 10 EURO 84 (4,774,772 ) August 2014 137,012 Canadian 10 Year Bond 71 (8,914,477 ) September 2014 (25,734 ) Euro-Bond 343 (67,970,768 ) September 2014 (1,147,563 ) FTSE 100 331 (37,343,747 ) September 2014 268,872 FTSE/MIB Index 51 (7,028,548 ) September 2014 473,054 IBEX 35 Index 74 (10,605,345 ) August 2014 (109,613 ) Japanese 10 Year Bond 68 (96,461,965 ) September 2014 (528,694 ) Japanese 10 Year Mini Bond 14 (1,986,118 ) September 2014 (11,610 ) Standard & Poor's 500 E-mini 236 (22,712,640 ) September 2014 138,803 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN July 31, 2014 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, September 2014 @ CHF 8,647 650 (34,688 ) Put Options: Swiss Market Index Futures, September 2014 @ CHF 8,652 1,160 (371,975 ) Swiss Market Index Futures, September 2014 @ CHF 8,604 140 (39,607 ) (premiums received $381,711) ) CHF-Swiss Franc STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 9/17/2014 a 318,720 297,578 295,162 (2,416 ) 9/17/2014 b 681,000 635,156 630,665 (4,491 ) 9/17/2014 c 290,200 272,538 268,750 (3,788 ) 9/17/2014 d 4,019,881 3,762,706 3,722,758 (39,948 ) 9/17/2014 e 1,740,600 1,629,363 1,611,946 (17,417 ) 9/17/2014 f 278,880 259,816 258,267 (1,549 ) 9/17/2014 g 3,011,900 2,809,103 2,789,280 (19,823 ) 9/17/2014 h 4,806,519 4,505,675 4,451,252 (54,423 ) 9/17/2014 i 551,280 514,336 510,533 (3,803 ) 9/17/2014 j 1,477,800 1,380,679 1,368,571 (12,108 ) 9/17/2014 k 659,220 614,898 610,495 (4,403 ) British Pound, Expiring: 9/17/2014 a 251,280 422,356 424,061 1,705 9/17/2014 b 1,075,400 1,824,388 1,814,850 (9,538 ) 9/17/2014 c 1,549,600 2,655,928 2,615,112 (40,816 ) 9/17/2014 d 1,116,390 1,885,728 1,884,025 (1,703 ) 9/17/2014 e 901,310 1,521,351 1,521,055 (296 ) 9/17/2014 f 24,023,019 40,213,639 40,541,349 327,710 9/17/2014 g 851,800 1,439,557 1,437,501 (2,056 ) 9/17/2014 h 1,346,740 2,287,307 2,272,764 (14,543 ) 9/17/2014 i 650,030 1,099,232 1,096,993 (2,239 ) 9/17/2014 j 10,732,381 18,001,933 18,112,012 110,079 9/17/2014 k 788,980 1,334,243 1,331,486 (2,757 ) Canadian Dollar, Expiring: 9/17/2014 a 7,741,580 7,126,511 7,091,866 (34,645 ) 9/17/2014 b 1,210,580 1,129,360 1,108,982 (20,378 ) 9/17/2014 c 2,305,960 2,147,172 2,112,432 (34,740 ) 9/17/2014 d 6,722,046 6,192,723 6,157,897 (34,826 ) 9/17/2014 e 2,402,160 2,246,672 2,200,558 (46,114 ) 9/17/2014 f 1,327,340 1,237,438 1,215,943 (21,495 ) 9/17/2014 g 652,900 609,076 598,105 (10,971 ) 9/17/2014 h 7,962,673 7,346,520 7,294,404 (52,116 ) 9/17/2014 i 10,914,511 10,004,372 9,998,508 (5,864 ) 9/17/2014 j 2,883,400 2,680,250 2,641,410 (38,840 ) 9/17/2014 k 863,400 803,252 790,939 (12,313 ) Euro, Expiring: 9/17/2014 a 841,570 1,138,568 1,127,080 (11,488 ) 9/17/2014 b 344,600 469,800 461,508 (8,292 ) 9/17/2014 c 2,147,780 2,890,003 2,876,432 (13,571 ) 9/17/2014 d 2,522,422 3,399,847 3,378,174 (21,673 ) 9/17/2014 e 2,882,320 3,884,697 3,860,171 (24,526 ) 9/17/2014 f 852,600 1,157,448 1,141,852 (15,596 ) 9/17/2014 g 1,227,400 1,668,116 1,643,806 (24,310 ) 9/17/2014 h 3,640,700 4,896,367 4,875,837 (20,530 ) 9/17/2014 i 344,600 469,962 461,508 (8,454 ) 9/17/2014 j 5,814,228 7,838,034 7,786,753 (51,281 ) 9/17/2014 k 813,880 1,105,170 1,089,996 (15,174 ) Japanese Yen, Expiring: 9/17/2014 a 255,208,760 2,517,240 2,481,770 (35,470 ) 9/17/2014 b 52,076,360 513,883 506,415 (7,468 ) 9/17/2014 c 41,798,800 412,510 406,471 (6,039 ) 9/17/2014 d 206,391,010 2,034,331 2,007,043 (27,288 ) 9/17/2014 e 186,047,290 1,832,164 1,809,212 (22,952 ) 9/17/2014 f 767,052,730 7,577,606 7,459,182 (118,424 ) 9/17/2014 g 110,447,300 1,088,252 1,074,042 (14,210 ) 9/17/2014 h 31,451,100 308,322 305,845 (2,477 ) 9/17/2014 i 96,410,570 949,954 937,542 (12,412 ) 9/17/2014 j 939,257,400 9,262,726 9,133,781 (128,945 ) 9/17/2014 k 66,959,680 659,276 651,148 (8,128 ) New Zealand Dollar, Expiring: 9/17/2014 b 455,800 392,206 385,318 (6,888 ) 9/17/2014 c 2,455,400 2,127,243 2,075,712 (51,531 ) 9/17/2014 d 752,680 644,919 636,290 (8,629 ) 9/17/2014 e 1,795,520 1,534,857 1,517,872 (16,985 ) 9/17/2014 g 227,900 196,197 192,659 (3,538 ) 9/17/2014 h 701,680 609,045 593,177 (15,868 ) 9/17/2014 i 182,320 157,032 154,127 (2,905 ) 9/17/2014 j 894,800 766,044 756,434 (9,610 ) 9/17/2014 k 227,900 196,174 192,659 (3,515 ) Norwegian Krone, Expiring: 9/17/2014 c 5,655,255 905,733 898,013 (7,720 ) 9/17/2014 d 25,018,000 4,098,384 3,972,674 (125,710 ) 9/17/2014 e 21,897,000 3,539,164 3,477,082 (62,082 ) 9/17/2014 h 27,370,000 4,429,318 4,346,154 (83,164 ) 9/17/2014 j 5,522,745 902,544 876,971 (25,573 ) Swedish Krona, Expiring: 9/17/2014 a 15,475,209 2,308,415 2,242,891 (65,524 ) 9/17/2014 c 17,593,600 2,581,314 2,549,919 (31,395 ) 9/17/2014 e 2,900,800 425,343 420,426 (4,917 ) 9/17/2014 h 13,230,607 1,965,694 1,917,571 (48,123 ) 9/17/2014 i 28,733,811 4,293,899 4,164,520 (129,379 ) 9/17/2014 j 21,536,809 3,195,343 3,121,426 (73,917 ) Swiss Franc, Expiring: 9/17/2014 a 229,200 256,954 252,291 (4,663 ) 9/17/2014 b 229,200 256,985 252,291 (4,694 ) 9/17/2014 c 858,360 960,890 944,837 (16,053 ) 9/17/2014 d 1,530,358 1,696,378 1,684,537 (11,841 ) 9/17/2014 e 182,600 203,695 200,996 (2,699 ) 9/17/2014 f 229,200 256,988 252,291 (4,697 ) 9/17/2014 g 11,825 13,087 13,016 (71 ) 9/17/2014 h 114,600 128,496 126,146 (2,350 ) 9/17/2014 i 229,200 256,968 252,291 (4,677 ) 9/17/2014 j 506,082 560,020 557,068 (2,952 ) 9/17/2014 k 229,200 256,988 252,291 (4,697 ) Sales: Proceeds ($) Australian Dollar, Expiring: 9/17/2014 a 4,629,249 4,312,407 4,287,085 25,322 9/17/2014 b 392,300 366,662 363,304 3,358 9/17/2014 c 5,760,453 5,366,609 5,334,678 31,931 9/17/2014 d 11,868,489 11,033,554 10,991,248 42,306 9/17/2014 e 2,927,380 2,735,931 2,711,007 24,924 9/17/2014 f 1,236,480 1,154,147 1,145,087 9,060 9/17/2014 g 981,850 916,264 909,278 6,986 9/17/2014 h 2,031,290 1,891,127 1,881,150 9,977 9/17/2014 i 392,300 366,839 363,304 3,535 9/17/2014 j 8,996,360 8,409,130 8,331,408 77,722 9/17/2014 k 6,580,199 6,128,100 6,093,834 34,266 British Pound, Expiring: 9/17/2014 a 1,112,720 1,897,626 1,877,831 19,795 9/17/2014 b 322,900 548,187 544,927 3,260 9/17/2014 c 1,408,970 2,395,417 2,377,784 17,633 9/17/2014 d 1,672,010 2,858,262 2,821,691 36,571 9/17/2014 e 2,620,370 4,482,588 4,422,148 60,440 9/17/2014 f 3,024,980 5,165,310 5,104,969 60,341 9/17/2014 g 1,247,400 2,119,919 2,105,118 14,801 9/17/2014 h 161,450 274,047 272,464 1,583 9/17/2014 i 322,900 548,252 544,927 3,325 9/17/2014 j 2,190,000 3,747,523 3,695,853 51,670 9/17/2014 k 666,300 1,135,046 1,124,451 10,595 Canadian Dollar, Expiring: 9/17/2014 a 383,120 351,832 350,967 865 9/17/2014 b 1,452,500 1,334,190 1,330,599 3,591 9/17/2014 c 2,328,000 2,161,126 2,132,622 28,504 9/17/2014 d 1,618,910 1,487,152 1,483,043 4,109 9/17/2014 e 1,241,230 1,140,112 1,137,059 3,053 9/17/2014 f 509,590 468,689 466,823 1,866 9/17/2014 g 1,954,750 1,801,447 1,790,697 10,750 9/17/2014 h 1,990,520 1,835,033 1,823,465 11,568 9/17/2014 i 1,003,410 922,602 919,199 3,403 9/17/2014 j 2,439,360 2,241,893 2,234,636 7,257 9/17/2014 k 1,225,610 1,126,892 1,122,750 4,142 Euro, Expiring: 9/17/2014 a 4,961,683 6,722,940 6,644,975 77,965 9/17/2014 b 163,100 222,411 218,433 3,978 9/17/2014 c 2,321,600 3,151,618 3,109,222 42,396 9/17/2014 d 12,771,323 17,353,250 17,104,099 249,151 9/17/2014 e 1,297,000 1,769,342 1,737,018 32,324 9/17/2014 f 5,668,179 7,680,621 7,591,155 89,466 9/17/2014 g 9,033,470 12,237,449 12,098,149 139,300 9/17/2014 h 2,421,447 3,279,159 3,242,943 36,216 9/17/2014 i 233,000 317,663 312,047 5,616 9/17/2014 j 1,163,200 1,592,200 1,557,825 34,375 Japanese Yen, Expiring: 9/17/2014 a 58,693,018 573,566 570,759 2,807 9/17/2014 b 89,522,600 879,030 870,560 8,470 9/17/2014 c 639,784,045 6,276,638 6,221,561 55,077 9/17/2014 d 1,422,787,704 13,963,846 13,835,857 127,989 9/17/2014 e 619,069,040 6,083,087 6,020,119 62,968 9/17/2014 f 71,049,443 694,653 690,918 3,735 9/17/2014 g 115,810,743 1,133,792 1,126,198 7,594 9/17/2014 h 1,227,796,508 11,995,949 11,939,671 56,278 9/17/2014 i 35,809,040 351,652 348,224 3,428 9/17/2014 j 1,306,176,810 12,843,968 12,701,878 142,090 9/17/2014 k 44,761,300 439,621 435,280 4,341 New Zealand Dollar, Expiring: 9/17/2014 a 139,700 121,486 118,098 3,388 9/17/2014 b 396,600 343,659 335,272 8,387 9/17/2014 c 461,010 400,894 389,722 11,172 9/17/2014 d 885,310 771,437 748,411 23,026 9/17/2014 e 942,850 824,584 797,054 27,530 9/17/2014 f 447,980 387,988 378,707 9,281 9/17/2014 g 642,250 555,113 542,936 12,177 9/17/2014 h 326,750 282,831 276,223 6,608 9/17/2014 i 396,600 343,727 335,272 8,455 9/17/2014 j 5,498,705 4,652,261 4,648,420 3,841 9/17/2014 k 5,664,095 4,790,336 4,788,235 2,101 Norwegian Krone, Expiring: 9/17/2014 h 9,142,072 1,526,070 1,451,694 74,376 9/17/2014 j 26,155,506 4,360,886 4,153,301 207,585 Swedish Krona, Expiring: 9/17/2014 d 17,631,200 2,625,742 2,555,369 70,373 9/17/2014 h 44,552,500 6,545,346 6,457,193 88,153 9/17/2014 j 4,407,800 656,562 638,842 17,720 Swiss Franc, Expiring: 9/17/2014 a 1,383,480 1,552,633 1,522,861 29,772 9/17/2014 b 1,225,420 1,367,683 1,348,877 18,806 9/17/2014 c 9,669,011 10,771,105 10,643,135 127,970 9/17/2014 d 3,157,540 3,520,837 3,475,653 45,184 9/17/2014 e 8,188,537 9,104,945 9,013,507 91,438 9/17/2014 f 2,687,300 2,997,423 2,958,037 39,386 9/17/2014 g 1,226,960 1,370,158 1,350,573 19,585 9/17/2014 h 2,871,315 3,199,906 3,160,591 39,315 9/17/2014 i 1,043,560 1,168,170 1,148,696 19,474 9/17/2014 j 2,322,600 2,597,312 2,556,595 40,717 9/17/2014 k 8,881,076 9,906,033 9,775,817 130,216 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of America b Bank of Montreal c BNP Paribas d Citigroup e Credit Suisse f Deutsche Bank g Goldman Sachs International h HSBC i Royal Bank of Canada j UBS k Westpac Bank Implied Unrealized Notional Reference (Pay) /Receive Credit Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration (Depreciation) ($) 12,161,510 TRS SPDR Barclays High Yield Bond ETF Citigroup - N/A 12/16/2014 ) The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - - 0 0 Exchange-Traded Funds 50,548,996 - - Mutual Funds 83,951,819 - - U.S. Treasury - 316,295,609 - Other Financial Instruments: Financial Futures++ 6,529,559 - - Forward Foreign Currency Exchange Contracts++ - 3,429,603 - Options Purchased 19,006,709 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (8,096,092 ) - - ) Forward Foreign Currency Exchange Contracts++ - (1,985,494 ) - ) Options Written (446,270 ) - - ) Swaps++ - (244,831 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J.
